VAUGHN, Judge.
The court’s finding that plaintiff wilfully failed to deliver possession of the truck as ordered is supported by the evidence. Plaintiff’s explanation of his refusal to surrender the truck was as follows:
“ ... As to why I didn’t turn that truck over to Mr. McLean as the Court ordered me to do, on the advice of counsel, first of all. And I could not afford to in order to continue on working, to make a living for myself and do what I can. My lawyer advised me not to turn it over to Mr. McLean.”
Plaintiff’s assignments of error directed to the order sentencing him to ten days in jail are overruled.
Plaintiff’s other assignments of error have been duly considered and are overruled. The orders from which plaintiff appealed are affirmed.
Affirmed.
Judges Brock and Graham concur.